                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  GABRIEL SEATON,                                  )
                                                   )
         Plaintiff,                                )   Case No. 2:20-CV-124
                                                   )
  v.                                               )   Judge Collier
                                                   )
  BLACK & DECKER (U.S.), INC.,                     )   Magistrate Judge Wyrick
                                                   )
         Defendant.                                )

                                      MEMORANDUM

         Before the Court is a motion for summary judgment by Defendant Black & Decker (U.S.),

  Inc. (Doc. 19.) Plaintiff Gabriel Seaton has filed a response (Doc. 25), and Defendant has replied

  (Doc. 26). For the following reasons, the Court will GRANT IN PART and will DENY IN PART

  Defendant’s motion for summary judgment (Doc. 19).

  I.     BACKGROUND

         On June 6, 2019, Plaintiff purchased a battery-powered hedge trimmer, manufactured by

  Defendant, from a hardware store in Greeneville, Tennessee. Plaintiff had “a good respect for

  different machinery and tools” (Doc. 25-2 at 2), although he had never assembled or operated a

  hedge trimmer.

         After purchasing the hedge trimmer, Plaintiff began to assemble it at home. He unpacked

  the hedge trimmer’s box, which was taped and sealed, and removed the box’s contents to the

  kitchen counter. The box’s contents included the hedge trimmer, a hand guard, and a shield for

  the blades, as well as an instruction manual. The instruction manual included several warnings,

  including not to touch the hedge trimmer blades, but did not warn the user that the hedge trimmer’s

  battery was already attached and charged. There was no warning regarding the battery on the




Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 1 of 18 PageID #: 289
  outside of the hedge trimmer’s box. Plaintiff was not aware the battery was already attached to

  the hedge trimmer.

         Having placed the box’s contents on the kitchen counter, Plaintiff decided the hedge

  trimmer would be more stable, and avoid scratching the countertop, if he placed a towel underneath

  it. To do so, Plaintiff picked up the hedge trimmer, placing his left hand on the blades and his

  right hand on the handle. Plaintiff then lifted the hedge trimmer from the counter and accidentally

  pressed two switches located on the handle, which turned the hedge trimmer on. When the hedge

  trimmer turned on, its blades lacerated Plaintiff’s left hand. Plaintiff immediately threw the hedge

  trimmer back onto the counter and pulled his fingers from the blades. He went to the emergency

  room where he received treatment for his injuries. Later on, Plaintiff was treated by Dr. Benjamin

  Rogozinski for the injuries to his hand.

         On June 2, 2020, Plaintiff filed a lawsuit against Defendant in the Circuit Court for Greene

  County, Tennessee. (Doc. 1-1.) Plaintiff asserts claims for negligence, implied warranty of

  fitness, implied warranty of merchantability, and strict liability under Tennessee law. (Id.) On

  June 16, 2020, Defendant removed the case to this Court based on diversity-of-citizenship

  jurisdiction. (Doc. 1.)

         The deadline for Plaintiff to make any expert disclosures was originally November 16,

  2020. (Doc. 15.) On November 13, 2020, Plaintiff moved to continue this deadline, stating he

  needed to take Defendant’s Rule 30(b)(6) deposition to decide if an expert was needed. (Doc. 16.)

  The Court denied Plaintiff’s request, finding Plaintiff’s reasons for an extension failed to establish

  good cause to amend the scheduling order. (Doc. 17.)

         Defendant has moved for summary judgment. (Doc. 19.) Plaintiff has filed a response

  (Doc. 25), and Defendant has replied (Doc. 26). The motion for summary judgment is now ripe.



                                                    2

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 2 of 18 PageID #: 290
  II.      STANDARD OF REVIEW

           Summary judgment is proper when “the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). The moving party bears the burden to demonstrate no genuine issue of material fact exists.

  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Leary v. Daeschner, 349 F.3d 888, 897 (6th

  Cir. 2003). The Court should view the evidence, including all reasonable inferences, in the light

  most favorable to the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

  475 U.S. 574, 587 (1986); Nat’l Satellite Sports, Inc. v. Eliadis Inc., 253 F.3d 900, 907 (6th Cir.

  2001).

           To survive a motion for summary judgment, “the non-moving party must go beyond the

  pleadings and come forward with specific facts to demonstrate that there is a genuine issue for

  trial.” Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002). Indeed, a “[plaintiff] is

  not entitled to a trial on the basis of mere allegations.”         Smith v. City of Chattanooga,

  No. 1:08-cv-63, 2009 WL 3762961, at *2–3 (E.D. Tenn. Nov. 4, 2009) (explaining the court must

  determine whether “the record contains sufficient facts and admissible evidence from which a

  rational jury could reasonably find in favor of [the] plaintiff”). In addition, should the non-moving

  party fail to provide evidence to support an essential element of its case, the movant can meet its

  burden of demonstrating no genuine issue of material fact exists by pointing out such failure to the

  Court. Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989).

           At summary judgment, the Court’s role is limited to determining whether the case contains

  sufficient evidence from which a jury could reasonably find for the non-movant. Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). The Court may not make credibility

  determinations or weigh the evidence in addressing a motion for summary judgment. Id. at 255.



                                                   3

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 3 of 18 PageID #: 291
  If the Court concludes a fair-minded jury could not return a verdict in favor of the non-movant

  based on the record, the Court should grant summary judgment. Id. at 251–52; Lansing Dairy,

  Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir. 1994).

  III.    DISCUSSION

          Defendant moves for summary judgment on three grounds: Plaintiff’s failure to establish

  one element of his products-liability claims, Plaintiff’s comparative fault, and that certain

  categories of Plaintiff’s claims for damages cannot succeed in the absence of expert testimony.

          A.      Products-Liability Claims

          The parties agree that Tennessee law, particularly the Tennessee Products Liability Act

  (the “TPLA”), applies to this case. (See Doc. 22 at 5; Doc. 25 at 4.) The TPLA does not impose

  liability on “[a] manufacturer or seller of a product . . . for any injury to a person . . . caused by the

  product unless the product is determined to be in a defective condition or unreasonably dangerous

  at the time it left the control of the manufacturer or seller.” Tenn. Code Ann. § 29-28-105(a)

  (emphasis added). A prima facie products-liability claim therefore exists if the plaintiff shows

  three elements: “(1) the product was defective and/or unreasonably dangerous, (2) the defect

  existed at the time the product left the manufacturer’s control, and (3) the plaintiff’s injury was

  proximately caused by the defective product.” Sigler v. Am. Honda Motor Co., 532 F.3d 469, 483

  (6th Cir. 2008) (internal quotation omitted). These elements are the same regardless of the legal

  theory or theories on which the plaintiff relies. See Tatham v. Bridgestone Ams. Holdings, Inc.,

  473 S.W.3d 734, 749 (Tenn. 2015).

          Defendant moves for summary judgment based only on Plaintiff’s alleged failure to

  establish the first element of his TPLA claims, that is, that the hedge trimmer was either defective




                                                      4

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 4 of 18 PageID #: 292
  or unreasonably dangerous.1 (Doc. 22 at 5–10.) Both alternatives—defective condition and

  unreasonably dangerous—are addressed in turn.

                   1.      Defective Condition

            The TPLA defines “defective condition” as “a condition of a product that renders it unsafe

  for normal or anticipatable handling and consumption.” Tenn. Code Ann. § 29-28-102(2). The

  plaintiff has the burden to identify a product’s alleged defect. Langford v. Gatlinburg Real Estate

  & Rental, Inc., 499 F. Supp. 2d 1042, 1051 (E.D. Tenn. 2007). There are several types of defects

  under Tennessee law. Design and manufacturing defects are commonly alleged, but “the plaintiff

  can also assert that the product suffers from a warnings defect.” Lee v. Metro. Gov’t of Nashville

  & Davidson Cnty., 596 F. Supp. 2d 1101, 1127 (M.D. Tenn. 2009); see also Spier v. Coloplast

  Corp., 121 F. Supp. 3d 809, 817 (E.D. Tenn. 2015) (“[A] warnings defect claim is simply another

  species of strict products liability, along with manufacturing and design defect claims.”); King v.

  Danek Med., Inc., 37 S.W.3d 429, 443–44 (Tenn. Ct. App. 2000) (discussing failure-to-warn defect

  claim).

            Defendant asserts Plaintiff has failed to identify a defect in the hedge trimmer (Doc. 22 at

  6–7), but the Court disagrees.        As Plaintiff’s Complaint and summary-judgment response

  demonstrate, Plaintiff has identified a warnings defect in the hedge trimmer. See Lee, 596 F. Supp.

  2d at 1127. Specifically, Plaintiff asserts the hedge trimmer was defective based on its lack of

  warning that the battery was attached and partially charged. (Doc. 25 at 8–13.) Thus, summary

  judgment is not appropriate based solely on Plaintiff’s alleged failure to identify a defect.

  However, to the extent Plaintiff’s TPLA claims are based on a design or manufacturing defect, the




            1
          The Court need not address the second and third elements of any TPLA claim, as
  Defendant does not move for summary judgment on those grounds.
                                                     5

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 5 of 18 PageID #: 293
  Court will GRANT IN PART Defendant’s motion (Doc. 19), as Plaintiff fails to identify such a

  defect.

            This determination does not end the Court’s inquiry. “A manufacturer is not required to

  design a product that is perfect, accident-proof, or incapable of causing injury.” Brown v. Crown

  Equip. Corp., 181 S.W.3d 268, 282 (Tenn. 2005). An injury itself is not proof of a defect.

  Shoemake v. Omniquip Int’l, Inc., 152 S.W.3d 567, 573 (Tenn. Ct. App. 2003). For example, “a

  knife is not defective simply because if the user’s hand slips, the blade will cut his or her hand.”

  Privette v. CSX Transp., Inc., 79 F. App’x 879, 886 (6th Cir. 2003). Instead, “[e]stablishing this

  element requires only proof, in a general sense and as understood by a layman, that ‘something

  was wrong’ with the product.’” Browder v. Pettigrew, 541 S.W.2d 402, 406 (Tenn. 1976) (quoting

  Scanlon v. Gen. Motors Corp., 326 A.2d 673, 677–78 (N.J. 1974)).

            Defendant asserts there is no evidence to establish anything was wrong with the hedge

  trimmer, in light of Plaintiff’s failure to even identify a defect. (Doc. 22 at 6–7.) Plaintiff,

  however, points to specific facts to demonstrate a genuine issue of fact as to whether the hedge

  trimmer’s lack of warning would be seen as something wrong with the product. See Chao, 285

  F.3d at 424; Browder, 541 S.W.2d at 406. Defendant’s expert witness, Jack Elgin Hyde, Jr., CSP,

  and Defendant’s Safety Assurance Manager, Jeffrey Paul Gant, testified that the hedge trimmer

  had no warning regarding the battery being attached and charged. (See Doc. 25-3 at 3 (Hyde

  Deposition) (“Q. Were there any warnings, to your knowledge, on the battery itself telling the

  consumer that it is shipped partially charged? A. I’m not aware of any.”); Doc. 25-4 at 3 (Gant

  Deposition) (“Q. Is there any information in that section [of the Instruction Manual] that advises

  the user/consumer that the battery is already installed in the trimmer? A. No there is not.”).)

  Plaintiff testified that he was not aware the battery was attached, did not think the battery would



                                                   6

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 6 of 18 PageID #: 294
  be attached, and would not have picked it up as he did if he knew the battery was attached and

  charged. (See Doc. 21-2 at 11, 13.) Viewing this evidence in the light most favorable to Plaintiff,

  Plaintiff’s expectation and the lack of warning are sufficient to show a layperson could consider

  the absence of warnings to be something wrong with the hedge trimmer. See Browder, 541 S.W.2d

  at 406.

            Defendant argues Plaintiff’s failure-to-warn theory should be rejected because it was not

  previously raised by Plaintiff and has not been the subject of discovery. (Doc. 26 at 1–2.)

  Defendant states Plaintiff’s Complaint contains only one allegation regarding failure to warn. (Id.

  at 2 (citing Doc. 1-1 ¶ 7).) “It is well-settled that a plaintiff may not expand its claims to assert

  new theories in response to summary judgment.” Vonderhaar v. Waywire, 797 F. App’x 981, 990

  (6th Cir. 2020) (quoting Renner v. Ford Motor Co., 516 F. App’x 498, 504 (6th Cir. 2013)). “This

  rule exists to protect defendants from ‘unfair surprise’ when moving for summary judgment.” Id.

  (quoting Tucker v. Union of Needletrades, Indus. & Textile Emps., 407 F.3d 784, 788 (6th Cir.

  2005)).

            Plaintiff’s failure-to-warn theory is not an unfair surprise to Defendant. In Vonderhaar,

  the plaintiff’s summary judgment response put forth a new theory of liability that “bore no

  resemblance whatsoever” to the complaint. 797 F. App’x at 990. The same is not true here—

  Count I of Plaintiff’s Complaint alleges, in part, Defendant “failed to warn the plaintiff and other

  consumers and foreseeable users of the hedge trimmer that they should ensure the battery pack

  was not engaged before beginning assembly of the hedge trimmer.” (Doc. 1-1 ¶ 7.) Defendant

  therefore had notice that Plaintiff might rely on a failure-to-warn theory for his TPLA claims.2



            2
           In fact, Defendant referenced failure-to-warn liability in its summary judgment brief,
  which suggests Defendant was aware Plaintiff would rely on such a theory. (See Doc. 22 at 7 (“A
  product is not unreasonably dangerous because of a failure to adequately warn of a danger or
                                                    7

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 7 of 18 PageID #: 295
  Although Defendant argues Plaintiff has not pursued discovery on this theory of liability, Plaintiff

  has sufficiently alleged a warning-defect claim and has pointed to evidence to avoid summary

  judgment as to a warning-defect claim. The Court finds Plaintiff’s failure-to-warn theory is not

  improper, as it does not expand the claims asserted in his Complaint.

         The Court therefore will DENY IN PART Defendant’s motion for summary judgment

  (Doc. 19) as to Plaintiff’s claims alleging the hedge trimmer was defective.

                 2.      Unreasonably Dangerous

         Under the TPLA, a product is “unreasonably dangerous” when it:

         is dangerous to an extent beyond that which would be contemplated by the ordinary
         consumer who purchases it, with the ordinary knowledge common to the
         community as to its characteristics, or that the product because of its dangerous
         condition would not be put on the market by a reasonably prudent manufacturer or
         seller, assuming that the manufacturer or seller knew of its dangerous condition.

  Tenn. Code Ann. § 29-28-102(8).          This definition provides for “two tests: the consumer

  expectation test and the prudent manufacturer test (which involves risk-utility balancing).”

  Jackson v. Gen. Motors Corp., 60 S.W.3d 800, 803 (Tenn. 2001) (citing Ray ex rel. Holman v.

  BIC Corp., 925 S.W.2d 527 (Tenn. 1996)). These tests, however, “are not exclusive of one another

  and therefore either or both of these tests are applicable to cases where the product is alleged to be

  unreasonably dangerous.” Jackson, 60 S.W.3d at 806.

         The Court therefore considers whether summary judgment is appropriate under either or

  both tests. The Court turns first to the prudent-manufacturer test, as Defendant contends it alone

  can apply to Plaintiff’s TPLA claims. (See Doc. 22 at 7–9; Doc. 26 at 5.)




  hazard that is apparent to the ordinary user.”).)
                                                      8

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 8 of 18 PageID #: 296
                           a.    Prudent-Manufacturer Test

         “The prudent manufacturer test turns on whether, balancing all the relevant factors, a

  reasonably prudent manufacturer would market the product if it had the knowledge of the

  dangerous condition.” Irion v. Sun Lighting, Inc., No. M2002-00766-COA-R3-CV, 2004 WL

  746823, at *7 (Tenn. Ct. App. Apr. 7, 2004). This test requires that the plaintiff offer expert

  testimony as to the prudence of the defendant’s decision to market the product. Id. (“Expert

  testimony is required under the prudent manufacturer test.”); Ray, 925 S.W.2d at 531 (“[E]xpert

  testimony about the prudence of the decision to market would be essential.”); Brown v. Raymond

  Corp., 432 F.3d 640, 647 (6th Cir. 2005) (The prudent-manufacturer test is “a test under which

  expert testimony is required in order to reach the jury.”); Johnson v. Wal-Mart Stores East, LP.,

  No. 3:11-CV-469, 2013 WL 3168591, at *4 (E.D. Tenn. June 20, 2013) (“A plaintiff cannot prove

  that a product is unreasonably dangerous under the prudent manufacturer test without expert

  testimony.”); Coffey v. Dowley Mfg. Inc., 187 F. Supp. 2d 958, 968 (M.D. Tenn. 2002), aff’d, 89

  F. App’x 927 (6th Cir. 2003) (“[E]xpert testimony about the prudence of the decision to market

  would be essential.”).

         Defendant asserts Plaintiff has made no expert disclosures, and the Court notes any such

  disclosure would be untimely pursuant to its denial of Plaintiff’s motion to amend the

  expert-disclosure deadline. In light of Plaintiff’s lack of expert testimony, Plaintiff’s TPLA claims

  fail as a matter of law, insofar as Plaintiff relies on the prudent-manufacturer test to show the hedge

  trimmer was unreasonably dangerous. Thus, the Court will GRANT IN PART Defendant’s

  motion for summary judgment (Doc. 19) as to the prudent-manufacturer test. Plaintiff will be

  barred from relying on the prudent-manufacturer test to prove the first element of his TPLA claims.




                                                    9

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 9 of 18 PageID #: 297
                          b.      Consumer-Expectation Test3

          The consumer-expectation test holds that “a product is not unreasonably dangerous if the

   ordinary consumer would appreciate the condition of the product and the risk of injury.” Tatham,

   473 S.W.3d at 750 (quoting Ray, 925 S.W.2d at 530). Plaintiff argues the jury should determine

   whether this test is met (Doc. 25 at 13), “[b]ut no, juries do not determine whether and when a

   party presents sufficient evidence to create a triable issue of fact.” See Rodriguez v. Stryker Corp.,

   680 F.3d 568, 573 (6th Cir. 2012).

          As an initial matter, Defendant contends the consumer-expectation test cannot apply to

   Plaintiff’s claims based on the hedge trimmer’s complexity. (See Doc. 22 at 9.) Courts have noted

   “it may be difficult for plaintiffs in cases involving highly complex products to establish that the

   product is dangerous to an extent beyond that which would be contemplated by an ordinary

   consumer, even though the consumer expectation test may, technically, apply.” Jackson, 60

   S.W.3d at 806; see also Raymond Corp., 432 F.3d at 644. However, “[e]ven a technically complex

   failure may involve a subject about which an ordinary consumer may have an expectation . . . .”

   Coffey, 187 F. Supp. 2d at 972. That is the case here—the design, construction, and manufacturing

   of the hedge trimmer may be complex, but the general “populace understands the basic functions

   and purpose.” See Tatham, 473 S.W.3d at 751 (considering products-liability claim regarding

   tire). The Court finds “it is quite reasonable to believe that the ordinary consumer has enough

   experience with [hedge trimmers] to have some expectation as to” the hedge trimmer’s warnings

   at time of sale. See Bradley v. Ameristep, Inc., 800 F.3d 205, 211 (6th Cir. 2015). Thus, the

   consumer-expectation can apply to Plaintiff’s claim.



          3
             Defendant again asserts Plaintiff’s failure-to-warn theory is improper, but as with
   defective condition, the Court finds this theory of liability is not improper. See supra III.A.1.


                                                    10

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 10 of 18 PageID #: 298
          Plaintiff advances two theories to show the hedge trimmer was unreasonably dangerous:

   first, the hedge trimmer’s battery was attached and charged at the time of sale and second,

   Defendant failed to warn4 consumers that the battery was attached and charged. The Court

   considers each of these theories separately and whether Defendant has demonstrated there is no

   genuine dispute that the consumer-expectation test is not met and, if so, whether Plaintiff has come

   forward with specific facts to show otherwise.

          First, the consumer-expectation test “requires the consumer to establish what an ordinary

   consumer purchasing the product would expect.” Ray, 925 S.W.2d at 531. Stated simply, “if the

   product is more dangerous than a reasonable consumer would have expected, it is defective.”

   Coffey, 187 F. Supp. 2d at 968 (alteration omitted) (quoting Tatum v. Cordis Corp., 758 F. Supp.

   457, 461 (M.D. Tenn. 1991))

          Defendant asserts “there is no evidence that the hedge trimmer’s performance was ‘below

   reasonable minimum safety expectations’ of anyone.” (Doc. 22 at 10.) Plaintiff, however, has

   pointed to evidence of his own expectations regarding the hedge trimmer’s safety. Viewing the

   evidence in the light most favorable to Plaintiff, Plaintiff can be considered an ordinary consumer,

   as he is familiar with power tools despite having never operated a hedge trimmer. (See Doc. 21-2

   at 3; Doc. 25-2 at 2.) Plaintiff testified he expected the hedge trimmer would not be sold with its

   battery attached and charged and did not see any warnings to that effect:

          Q.      And you weren’t aware or were you that the battery was attached?

          A.      I was not aware. Anything I’ve ever assembled, even a little toy helicopter,
                  the battery is always the last step you put in. . . [C]ommon sense just, like,


          4
            Plaintiff’s lack of expert testimony does not preclude his TPLA claims under the
   consumer-expectation test. See Coffey, 187 F. Supp. 2d at 969 (“While an expert witness is
   necessary under the prudent manufacturer test, the consumer expectation test, by definition, relies
   on the expectations of ordinary consumers, not experts.”).


                                                    11

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 11 of 18 PageID #: 299
                  tells you that, you know. Like, that’s your final piece to the puzzle. You
                  don’t assemble a lamp with it plugged into the wall.

   (Doc. 21-2 at 11; see also id. (“I was not aware. Anything that I’ve ever assembled, even a little

   toy helicopter, the battery is always the last step you put in.”).) This testimony shows that Plaintiff,

   an ordinary consumer, had expectations regarding the safety of the hedge trimmer, which were not

   met.

          No case law directly addresses whether a plaintiff’s expectation alone satisfies the

   consumer-expectation test.     In Sigler, the plaintiff “submitted a sworn affidavit stating her

   expectation that the airbag would deploy in an accident like the high-speed crash that she alleges

   occurred,” but also relied on the defendant’s brochure to show an expectation. 532 F.3d at 485–

   86. Unlike Sigler, where the plaintiff offered both her own affidavit and evidence from the

   defendant, Plaintiff offers only his own expectation. In Irion, “[t]he only proof Ms. Irion offered

   regarding a consumer’s expectation was her own statement that she had no idea how dangerous

   the lamp was until the fire and the lawsuit,” which did not satisfy the consumer-expectation test.

   2004 WL 746823, at *16. But Plaintiff’s testimony is more direct as to an ordinary consumer’s

   expectations than the statement in Irion—Plaintiff stated he expected the battery would not be

   attached, while the plaintiff in Irion simply stated she did not realize the product was dangerous.

   “Whether [Plaintiff] is successful on a products liability claim under the consumer expectation test

   will depend on whether the trier of fact agrees that [Plaintiff’s] expectation of product performance

   constituted the reasonable expectation of the ordinary consumer having ordinary knowledge of the

   product’s characteristics.” Jackson, 60 S.W.3d at 804. The Court finds Plaintiff’s expectation, on

   its own, is sufficient to survive summary judgment, as it provides evidence of an ordinary

   consumer’s expectations regarding the hedge trimmer. See Ray, 925 S.W.2d at 531.




                                                     12

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 12 of 18 PageID #: 300
           Second, “[a] product is not unreasonably dangerous because of a failure to adequately warn

   of a danger or hazard that is apparent to the ordinary user.” Tenn. Code Ann. § 29-28-105(d).

   There is testimony from Defendant’s witnesses that a consumer would know the battery is attached

   to the hedge trimmer “[b]y looking” (Doc. 25-3 at 2) and that “[t]he battery is visible . . . [and] not

   hidden” (Doc. 25-4). However, Plaintiff testified he was not aware the battery was attached. (See

   Doc. 21-2 at 13 (“I wasn’t thinking that there was going to be a battery in there, so I just grabbed

   it like so.”).) Thus, there is a genuine dispute of fact as to whether the hedge trimmer was

   unreasonably dangerous based on a failure to warn of the battery’s attachment and charge.

           Accordingly, the Court will DENY IN PART Defendant’s motion for summary judgment

   (Doc. 19) as to Plaintiff’s reliance on the consumer-expectation test to establish the hedge trimmer

   was unreasonably dangerous.

           B.      Comparative Fault

           Defendant’s second ground for summary judgment is Plaintiff’s alleged comparative fault.

   (Doc. 19 at 10–11.) Under Tennessee law, comparative fault precludes a plaintiff’s recovery if his

   fault was equal to or greater than the defendant’s fault. McIntyre v. Balentine, 833 S.W.2d 52, 57

   (Tenn. 1992). “[I]t is well settled that comparative fault is typically a question for the trier of fact.”

   Halmon v. Lane College, No. W2019-01224-COA-R3-CV, 2020 WL 2790455, at *3 (Tenn. Ct.

   App. May 29, 2020). But “there is no legal prohibition in granting a defendant summary judgment

   based on the defense of comparative fault.” Id. (citing Young v. Jordan, No. W2015-02453-COA-

   R9-CV, 2016 WL 5210873, at *4 (Tenn. Ct. App. Sept. 20, 2016)). Summary judgment based on

   comparative fault is appropriate if, viewing the evidence in the light most favorable to the

   non-moving party, “reasonable minds could not differ that [the plaintiff’s] fault was equal to or

   greater than that of the defendant[].” Id.



                                                      13

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 13 of 18 PageID #: 301
           Comparative fault is an affirmative defense, so “the defendant must ‘conclusively establish

   the affirmative defense’ by pointing to undisputed facts that prove the defense.” Ellington v.

   Jackson Bowling & Family Fun Center, L.L.C., No. W2012-00272-COA-R3-CV, 2013 WL

   614502, at *10 (Tenn. Ct. App. Feb. 19, 2013) (quoting McMahan v. Sevier Cnty., No. E2005-

   02028-COA-R3-CV, 2007 WL 1946650, at *2 (Tenn. Ct. App. July 3, 2007)). Defendant argues

   there is no dispute of fact that Plaintiff’s fault in sustaining his injury was at least, if not more, than

   fifty percent, which precludes him from recovery under Tennessee comparative-fault law. (Doc.

   19 at 10–11.) Plaintiff responds his actions were reasonable, particularly in light of the lack of

   warnings regarding the battery and being unaware the battery was attached. (Doc. 25 at 13.)

           Plaintiff’s proportion of fault depends, at least in part, on whether the battery’s attachment

   to the hedge trimmer was apparent. However, as discussed above, there is a genuine dispute as to

   whether it was apparent that the battery was attached. See supra III.B.2.b. Based on this genuine

   dispute of fact, the Court finds reasonable minds could differ as to whether Plaintiff’s fault was

   equal to or greater than Defendant’s fault. See Halmon, 2020 WL 2790455, at *3. Thus, the Court

   will DENY IN PART Defendant’s motion for summary judgment (Doc. 19) on the grounds of

   comparative fault.

           C.      Claims for Damages Without Expert Testimony

           Defendant’s third ground for summary judgment asserts Plaintiff cannot recover certain

   categories of damages without expert testimony, which he does not have. (Doc. 22 at 11–12.)

   Plaintiff asks the Court to deny Defendant’s motion as to these claims, stating his counsel failed

   to file expert disclosures of Plaintiff’s treating physician due to ongoing negotiations. (Doc. 25 at

   13–14.) In addition, Plaintiff states his treating physician can provide the testimony necessary to

   recover certain damages. (Id.)



                                                       14

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 14 of 18 PageID #: 302
           As relevant here, Plaintiff’s Complaint seeks damages for medical expenses, past and

   future pain and suffering, and diminished work capacity.5 (Doc. 1-1 ¶ 11.) The Court will address

   whether these categories of damages require expert testimony to be recovered.

           First, Plaintiff appears to seek only past medical expenses, not future medical expenses.

   (See Doc. 1-1 ¶ 11; Doc. 21-2 at 3 (Plaintiff’s Deposition) (“Q. Do you have any reason to think

   [your injury is] going to cost you something out of pocket in the future? A. No, sir.”).) “[T]o

   recover for [medical] expenses, expert opinion must be offered regarding the reasonableness and

   necessity of the physician’s services and charges.” Stricklan v. Patterson, No. E2008-00203-COA-

   R3-CV, 2008 WL 4791485, at *4 (Tenn. Ct. App. Nov. 4, 2008); see also Klamborowski v.

   Johnson, No. M2013-COA-R3-CV, 2014 WL 2002140, at *4 (Tenn. Ct. App. May 13, 2014)

   (quoting Al-Athari v. Gamboa, No. M2013-00795-COA-R3-CV, 2013 WL 6908937, at *3 (Tenn.

   Ct. App. Dec. 30, 2013)) (“The law requires a plaintiff seeking to recover damages resulting from

   a personal injury to present competent expert testimony (1) to prove medical expenses were

   necessary and reasonable and (2) to establish that a plaintiff’s physical injury was in fact caused

   by the incident at issue.”).

           Plaintiff asserts the deposition testimony of his treating physician, Dr. Rogozinski, can

   establish his damages claim for past medical expenses. (See Doc. 25-5.) However, it cannot, as it

   does not address either the reasonableness or the necessity of Plaintiff’s medical expenses. (See

   id.) Moreover, such opinions would necessarily be expert opinions under Rule 702 of the Federal



           5
            Plaintiff also seeks damages for loss of enjoyment of life, but Defendant does not move
   for summary judgment on these damages, and expert testimony is not required to recover for loss
   of enjoyment of life. See Adams v. Farbota, No. 3:13-cv-01449, 2015 WL 2455124, at *3 (M.D.
   Tenn. May 22, 2015) (“[L]oss of enjoyment of life can be based on relatively mundane facts that
   are well within the province of the jury to understand and evaluate without the need for expert
   testimony.”).


                                                   15

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 15 of 18 PageID #: 303
   Rules of Evidence, and Plaintiff has not made any expert disclosures, as discussed above. Thus,

   Plaintiff cannot recover his past medical expenses, as he fails to present expert testimony as to the

   reasonableness and the necessity of such expenses.            The Court will GRANT IN PART

   Defendant’s motion for summary judgment (Doc. 19) as to Plaintiff’s damages claim for past

   medical expenses.

          Second, Plaintiff seeks to recover damages for his past and future pain and suffering. (Doc.

   1-1 ¶ 11.) “Pain and suffering ‘encompasses the physical and mental discomfort caused by an

   injury’ and ‘includes the wide array of mental and emotional responses that accompany the pain,

   characterized as suffering, such as anguish, distress, fear, humiliation, grief, shame, or worry.’”

   Adams v. Farbota, No. 3:13-cv-01449, 2015 WL 2455124, at *2 (M.D. Tenn. May 22, 2015)

   (“Adams I”) (quoting Huskey v. Rhea Cnty. at *15). For past pain and suffering, a plaintiff may

   rely on lay testimony to recover. See id. (citing Williams v. Steward, No. 02A01-9712-CV-00311,

   1998 WL 408795, at *3 (Tenn. Ct. App. July 22, 1998)). To recover for future pain and suffering,

   however, “proof of that kind is usually required to be in the form of expert testimony.” Williams

   v. Steward, No. 02A01-9712-CV-00311, 1998 WL 408795, at *3 (Tenn. Ct. App. July 22, 1998);

   see also Adams I, 2015 WL 2455124, at *2 (citing Williams, 1998 WL 408795, at *3) (stating it

   would “not be reversible error for the court to . . . preclude the recovery of future pain and suffering

   in the absence of expert testimony”). Accordingly, Plaintiff can seek to recover damages for any

   past pain and suffering, but Plaintiff is barred from seeking damages for any future pain and

   suffering due to his lack of expert testimony. Defendant’s motion for summary judgment (Doc.

   19) will be DENIED IN PART as to Plaintiff’s damages claim for past pain and suffering and

   will be GRANTED IN PART as to Plaintiff’s damages claim for any future pain and suffering.




                                                     16

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 16 of 18 PageID #: 304
          Third, Plaintiff seeks damages for his diminished earning capacity. (Doc. 1-1 ¶ 11.)

   “[W]hen damages are sought for loss of earning capacity, further expert proof is sometimes needed

   to specifically link the injury sustained to the impairment of the injured party’s capacity to earn a

   living.” Brown v. Echols, 585 S.W.3d 424, 429 (Tenn. Ct. App. 2019). Expert testimony is

   required “where an alleged physical impairment and earning capacity is not obvious.” Adams v.

   Farbota, 306 F.R.D 563, 570–71 (M.D. Tenn. 2015) (“Adams II”). Plaintiff does not explain any

   way in which the relationship between his injury and earning capacity is obvious. As a result, the

   Court finds expert testimony is required for Plaintiff to recover damages based on his alleged

   diminished earning capacity. See id. Accordingly, the Court will GRANT IN PART Defendant’s

   motion for summary judgment (Doc. 19) as to Plaintiff’s damages claim for diminished earning

   capacity.

          In sum, summary judgment is appropriate as to Plaintiff’s damages claims for past medical

   expenses, future pain and suffering, and diminished earning capacity, and Plaintiff will be

   precluded from recovering such damages.

   IV.    CONCLUSION

          For the foregoing reasons, the Court will GRANT IN PART and DENY IN PART

   Defendant’s motion for summary judgment (Doc. 19), as follows:

          1.      The motion will be GRANTED as to Plaintiff’s claims based on the hedge
                  trimmer’s alleged defective condition due to a design or manufacturing defect;

          2.      The motion will be DENIED as to Plaintiff’s claims based on the hedge trimmer’s
                  alleged defective condition due to a warnings defect;

          3.      The motion will be GRANTED to the extent Plaintiff relies on the
                  prudent-manufacturer test to establish the hedge trimmer was unreasonably
                  dangerous;




                                                    17

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 17 of 18 PageID #: 305
        4.    The motion will be DENIED to the extent Plaintiff relies on the
              consumer-expectation test to establish the hedge trimmer was unreasonably
              dangerous;

        5.    The motion will be DENIED as to comparative fault;

        6.    The motion will be GRANTED as to Plaintiff’s damages claim for past medical
              expenses;

        7.    The motion will be DENIED as to Plaintiff’s damages claim for past pain and
              suffering;

        8.    The motion will be GRANTED as to Plaintiff’s damages claim for future pain and
              suffering; and

        9.    The motion will be GRANTED as to Plaintiff’s damages claim for diminished
              earning capacity.


        AN APPROPRIATE ORDER WILL ENTER.


                                                 /s/
                                                 CURTIS L. COLLIER
                                                 UNITED STATES DISTRICT JUDGE




                                            18

Case 2:20-cv-00124-CLC-CRW Document 34 Filed 04/13/21 Page 18 of 18 PageID #: 306
